Exhibit 10.3

INVESTOR RIGHTS AGREEMENT

dated as of

July 16, 2013

by and between

RTI SURGICAL, INC.

and

WSHP BIOLOGICS HOLDINGS, LLC



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     3   

SECTION 1.1.

 

Definitions

     3   

SECTION 1.2.

 

General Interpretive Principles

     7   

ARTICLE II REGISTRATION RIGHTS

     7   

SECTION 2.1.

 

Shelf Registration

     7   

SECTION 2.2.

 

Demand Registration

     9   

SECTION 2.3.

 

Piggyback Registration

     10   

SECTION 2.4.

 

Registration Expenses

     11   

SECTION 2.5.

 

Registration Procedures

     12   

SECTION 2.6.

 

Indemnification

     14   

SECTION 2.7.

 

Miscellaneous

     16   

ARTICLE III OTHER RIGHTS

     17   

SECTION 3.1.

 

Information Rights

     17   

SECTION 3.2.

 

Preemptive Rights

     17   

SECTION 3.3.

 

Investor Directors

     18   

SECTION 3.4.

 

Director Provisions

     19   

SECTION 3.5.

 

Consent Rights

     19   

ARTICLE IV MISCELLANEOUS

     19   

SECTION 4.1.

 

Amendment and Modification

     19   

SECTION 4.2.

 

Successors and Assigns; Binding Effect

     20   

SECTION 4.3.

 

Severability

     20   

SECTION 4.4.

 

Notices and Addresses

     20   

SECTION 4.5.

 

Governing Law; CONSENT TO JURISDICTION

     21   

SECTION 4.6.

 

WAIVER OF JURY TRIAL

     21   

SECTION 4.7.

 

Headings

     22   

SECTION 4.8.

 

Counterparts; Electronic Delivery

     22   

SECTION 4.9.

 

Further Assurances

     22   

SECTION 4.10.

 

Remedies

     22   



--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT, dated as of July 16, 2013 (this “Agreement”), by
and between RTI Surgical, Inc. (formerly RTI Biologics, Inc.), a Delaware
corporation (the “Company”), and WSHP Biologics Holdings, LLC (the “Investor”).
Each of the Investor and the Company are from time to time referred to herein as
a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, the Investor and the Company have entered into that certain Investment
Agreement, dated as of June 12, 2013 (the “Investment Agreement”), pursuant to
which the Investor has agreed to purchase, subject to the satisfaction and/or
waiver of the conditions set forth therein, 50,000 shares of Series A
Convertible Preferred Stock of the Company, par value $0.001 per share (the
“Preferred Stock”); and

WHEREAS, it is a condition precedent to the Investor’s obligation to purchase
such Preferred Stock that the Company enter into this Agreement with the
Investor to provide for certain rights and obligations of the Parties following
the closing of the transactions contemplated by the Investment Agreement (the
“Closing”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. The following terms shall have the meanings ascribed
to them below:

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person has the meaning specified in Rule 12b-2 under the Exchange Act;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agreement” means this Agreement, as amended, modified or supplemented from time
to time, in accordance with the terms hereof, together with any exhibits,
schedules or other attachments hereto.

“Beneficially Own” with respect to any securities means having “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 under the
Exchange Act, including without limitation, the 60-day provision in paragraph
(d)(1)(i) thereof). The terms “Beneficial Ownership” and “Beneficial Owner” have
correlative meanings.

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in (in
each case however designated) stock issued by the Company.

“Certificate of Designation” means the Certificate of Designation of Series A
Convertible Preferred Stock of the Company, adopted on or about the date hereof
and as amended, supplemented or modified from time to time.



--------------------------------------------------------------------------------

“Closing” has the meaning ascribed thereto in the recitals of this Agreement.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” has the meaning set forth in the preamble of this Agreement.

“Conversion Cap” has the meaning set forth in the Certificate of Designation.

“Conversion Restriction” has the meaning set forth in the Certificate of
Designation.

“Convertible Securities” has the meaning set forth in the Certificate of
Designation.

“Demand Notice” has the meaning set forth in Section 2.2(a).

“Demand Registration” has the meaning set forth in Section 2.2(a).

“Demand Registration Statement” has the meaning set forth in Section 2.2(a).

“Designated Director” means each Investor Director appointed to the Board
pursuant to Section 2.9 and each Preferred Director appointed to the Board
pursuant to the Certificate of Designation.

“Equity Securities” means any Common Stock, Options or Convertible Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Forced Conversion” has the meaning set forth in the Certificate of Designation.

“Governmental Entity” means any domestic (federal, state, municipal or local) or
foreign or multinational government or governmental, regulatory, political,
judicial or quasi-judicial or administrative subdivision, department, authority,
entity, agency, regulator, commission, board, bureau, court, or instrumentality.

“Indemnified Party” has the meaning set forth in Section 2.6(c).

“Indemnifying Party” has the meaning set forth in Section 2.6(c).

“Investment Agreement” has the meaning ascribed thereto in the recitals of this
Agreement.

“Investor” has the meaning set forth in the preamble of this Agreement.

“Investor Director” has the meaning set forth in Section 3.3(a).

“Investor Parties” means the Investor, its Affiliates and their respective
transferees.

“Investor Party Indemnitees” has the meaning set forth in Section 2.6(a).

“Law” means any applicable federal, state, local or foreign law, statute,
ordinance, rule, guideline, regulation, order, writ, decree, agency requirement,
license or permit of any Governmental Entity.

“Losses” has the meaning set forth in Section 2.6(a).

 

-4-



--------------------------------------------------------------------------------

“Majority Investor Parties” means the Investor Parties holding a majority of the
Registrable Securities held by all Investor Parties.

“Notice and Questionnaire” means a written notice executed by the Investor
Parties and delivered to the Company containing the information required by
Item 507 of Regulation S-K to be included in any Shelf Registration Statement
regarding the Investor Parties seeking to sell Common Stock pursuant thereto.

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

“Other Securities” means the Common Stock or other securities of the Company
which the Company is registering pursuant to a Registration Statement covered by
Section 2.3.

“Ownership Percentage” has the meaning ascribed thereto in Section 3.3(a) of
this Agreement.

“Parties” has the meaning ascribed thereto in the recitals of this Agreement.

“Permitted Issuance” means any issuance by the Company of Equity Securities
(1) to the Company or a Subsidiary of the Company, (2) to officers, employees,
directors or consultants of the Company and its Subsidiaries pursuant to the
Company’s Board-approved equity incentive plans and the securities issued upon
exercise of such grants, (3) as consideration in a merger or acquisition of the
stock or assets of another Person, (4) upon the occurrence of a stock split,
stock dividend or any subdivision of the Common Stock, or any other
reclassification, reorganization or other similar recapitalization, (5) pursuant
to the conversion or exchange of any securities of the Company into Capital
Stock, or the exercise of any warrants or other rights to acquire Capital Stock;
(6) pursuant to a bona fide firm commitment underwritten public offering; (7) in
connection with any private placement of warrants to purchase Capital Stock to
lenders or other institutional investors (excluding the Company’s stockholders)
in any arm’s length transaction approved by the Board in which such lenders or
investors provide debt financing to the Company or any Company Subsidiary;
(8) in connection with a joint venture, strategic alliance or other commercial
relationship with any Person (including Persons that are customers, suppliers
and strategic partners of the Company or any Subsidiary) relating to the
operation of the Company’s or any Subsidiary’s business and for which a primary
purpose thereof is not raising capital; or (9) in connection with any office
lease or equipment lease or similar equipment financing transaction approved by
the Board in which the Company or any Subsidiary obtains from a lessor or vendor
the use of such office space or equipment for its business.

“Person” means any individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Entity or other
entity.

“Piggyback Notice” has the meaning set forth in Section 2.3(a).

“Piggyback Registration” has the meaning set forth in Section 2.3(a).

“Preferred Stock” has the meaning ascribed thereto in the recitals of this
Agreement.

“Pro Rata Share” means, for any Investor Party at any time of determination, the
quotient of (i) the sum of, without duplication, (A) the number of shares of
Common Stock Beneficially Owned by such Investor Party, plus (B) the number of
shares of Common Stock issuable upon conversion of the Preferred Stock
Beneficially Owned by such Investor Party (assuming for this calculation that

 

-5-



--------------------------------------------------------------------------------

Shareholder Approval has been obtained and all shares of Preferred Stock are
convertible into Common Stock), divided by, (ii) the sum of, without
duplication, (A) the number of shares of Common Stock outstanding at such time
of determination, plus (B) the number of shares of Common Stock issuable upon
conversion of the outstanding Preferred Stock at such time of determination
(assuming for this calculation that Shareholder Approval has been obtained and
all shares of Preferred Stock are convertible into Common Stock).

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.

“Purchase Rights” has the meaning set forth in Section 3.2.

“Registrable Securities” means shares of Common Stock issued by the Company upon
conversion of any shares of Preferred Stock, as well as any shares of Common
Stock or other securities issued as (or issuable upon the conversion or exercise
of any warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange generally for, or in replacement
generally of, such Preferred Stock or other Registrable Securities and any
securities issued in exchange for such Preferred Stock or other Registrable
Securities in any merger, reorganization, consolidation, share exchange,
recapitalization, restructuring or other comparable transaction of the Company.
As to any particular Registrable Securities, once issued such securities shall
cease to be Registrable Securities when (a) a Registration Statement with
respect to the sale by the Investor Parties holding such securities has been
declared effective by the SEC and such securities have been disposed of pursuant
to such effective Registration Statement, (b) such securities shall have been or
could be sold by the holder, without being subject to any holding period or
volume limitations pursuant to Rule 144, under circumstances in which all of the
applicable conditions (including any holding period or volume limitations) of
Rule 144 (or any similar provisions then in force) under the Securities Act are
met, (c) such securities have been otherwise transferred and the Company has
delivered a new certificate or other evidence of ownership for such securities
not bearing a restrictive legend and not subject to any stop order, and such
securities may be publicly resold by the Person receiving such certificate
without complying with the registration requirements of the Securities Act or
(d) such securities shall have ceased to be outstanding.

“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Related Party” means (i) any officer or director of the Company or other Person
that owns at least 5% of the Common Stock on an as-converted fully diluted basis
(which for such calculation shall aggregate stockholdings of Affiliates and of
immediate family members sharing the same household with such Persons), (ii) any
officer or director of any of the Company’s Subsidiaries, or (iii) any member of
any such Person’s immediate family sharing the same household or any of their
respective Affiliates.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shareholder Approval” has the meaning set forth in the Certificate of
Designation.

“Shelf Effective Period” has the meaning set forth in Section 2.1(a).

 

-6-



--------------------------------------------------------------------------------

“Shelf Filing Date” has the meaning set forth in Section 2.1(a).

“Shelf Registration Statement” has the meaning set forth in Section 2.1(a).

“Shelf Take-Down Notice” has the meaning set forth in Section 2.1(b).

“Subsidiary” means, when used with respect to any Person, any other Person of
which (a) in the case of a corporation, at least (i) a majority of the equity
and (ii) a majority of the voting interests are owned or controlled, directly or
indirectly, by such first Person, by any one or more of its Subsidiaries, or by
any combination of such first Person and one or more of its Subsidiaries or
(b) in the case of any Person other than a corporation, such first Person, one
or more of its Subsidiaries, or such first Person and one or more of its
Subsidiaries combined (i) owns a majority of the equity interests thereof and
(ii) has the power to elect or direct the election of a majority of the members
of the governing body thereof. As used in this Agreement, unless the context
requires otherwise, references to a Subsidiary or Subsidiaries shall mean a
Subsidiary or the Subsidiaries of the Company.

“Voting Stock” means Capital Stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances
(determined without regard to any classification of directors).

SECTION 1.2. General Interpretive Principles. Unless the context otherwise
requires: (i) words in the singular include the plural, and in the plural
include the singular; (ii) “including” means including without limitation;
(iii) references to any Section or clause refer to the corresponding Section or
clause, respectively, of this Agreement; (iv) any reference to a day or number
of days, unless expressly referred to as a business day shall mean the
respective calendar day or number of calendar days; (v) references to Sections
of or Rules under the Exchange Act shall be deemed to include substitute,
replacement or successor Sections or Rules, and any term defined by reference to
a Section of or Rule under the Exchange Act shall include SEC and judicial
interpretations of such Section or Rule; and (vi) headings are for convenience
of reference only.

ARTICLE II

REGISTRATION RIGHTS

SECTION 2.1. Shelf Registration.

(a) The Company shall use its reasonable efforts to prepare and file with the
SEC within 75 days after the Closing (the “Shelf Filing Date”) a Registration
Statement providing for registration and resale, on a continuous or delayed
basis pursuant to Rule 415 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC, of all of the Registrable Securities (the “Shelf Registration Statement”).
The Shelf Registration Statement shall be on Form S-3 (or any comparable or
successor form or forms then in effect) under the Securities Act (or to the
extent the Company is not eligible to use Form S-3 or any comparable or
successor form or forms, on Form S-1 or any comparable or successor form or
forms). The Company shall use its reasonable efforts to cause the Shelf
Registration Statement to be declared effective under the Securities Act by the
SEC within 90 days after the Shelf Filing Date. The Company shall use its
reasonable efforts to keep the Shelf Registration Statement (or any successor
Shelf Registration Statement) continuously effective under the Securities Act
until the earlier of (i) the date when all of the Registrable Securities covered
by such Shelf Registration Statement have been sold and (ii) the date on which
the Investor Parties own, in the aggregate, a number of shares of Common Stock
and Preferred Stock which together represent less than two percent (2%) of the
total number of shares of Common Stock issued and outstanding and issuable upon
conversion of the Preferred Stock (with each share of

 

-7-



--------------------------------------------------------------------------------

Preferred Stock deemed to represent the number of shares of Common Stock
issuable upon conversion of such share of Preferred Stock at such time of
determination, without regard to any restrictions on conversion (including the
Conversion Cap and the Conversion Restriction) at such time) (the “Shelf
Effective Period”).

(b) If any Investor Party wishes to sell Registrable Securities pursuant to a
Shelf Registration Statement and related Prospectus, it will do so in accordance
with this Section 2.1(b) and Section 2.5. Any Investor Party wishing to sell
Registrable Securities pursuant to a Shelf Registration Statement and related
Prospectus, whether in an underwritten offering or otherwise, shall notify the
Company of such intent (a “Shelf Take-Down Notice”) and shall deliver a Notice
and Questionnaire to the Company at least five (5) Business Days prior to any
intended distribution of Registrable Securities under the Shelf Registration
Statement, it being agreed that if any such Investor Party intends to distribute
any Registrable Securities by means of an underwritten offering it shall
promptly so advise the Company and the Company shall take all reasonable steps
to facilitate such distribution, including the actions required pursuant to
Section 2.5(a)(vii). From and after the date the Shelf Registration Statement is
declared effective, the Company shall, as promptly as practicable after the date
a Notice and Questionnaire is delivered to it in connection with a Shelf
Take-Down Notice:

(i) if required by applicable Law, file with the SEC a post-effective amendment
to the Shelf Registration Statement or prepare and, if required by applicable
Law, file a supplement to the related Prospectus or a supplement or amendment to
any document incorporated therein by reference or file any other required
document so that the Investor Parties are named as a selling security holder in
the Shelf Registration Statement and the related Prospectus in such a manner as
to permit the Investor Parties to deliver such Prospectus to purchasers of
Registrable Securities in accordance with applicable Law and, if the Company
shall file a post-effective amendment to the Shelf Registration Statement, use
its reasonable efforts to cause such post-effective amendment to be declared
effective under the Securities Act as promptly as is practicable;

(ii) provide the Investor Parties copies of any documents to filed pursuant to
Section 2.1(b)(i) a reasonable period of time prior to such filing; and

(iii) notify the Investor Parties as promptly as practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 2.1(b)(i).

Notwithstanding anything contained herein to the contrary, the Company shall be
under no obligation to name any Investor Party as a selling security holder in
any Shelf Registration Statement or related Prospectus if such Investor Party
has not delivered a Notice and Questionnaire to the Company.

(c) If any of the Registrable Securities to be sold pursuant to a Shelf
Registration Statement are to be sold in a firm commitment underwritten offering
which underwritten offering was initially requested by any Investor Party
pursuant to a Shelf Take-Down Notice, and the managing underwriter(s) of such
underwritten offering advise the Investor Parties in writing that it is their
good faith opinion that the total number or dollar amount of Registrable
Securities proposed to be sold in such offering, together with any Other
Securities proposed to be included by holders thereof which are entitled to
include securities in such Registration Statement, exceeds the total number or
dollar amount of such securities that can be sold without having an adverse
effect on the price, timing or distribution of the Registrable Securities to be
so included, together with all such Other Securities, then there shall be
included in such firm commitment underwritten offering the number or dollar
amount of Registrable Securities and such Other Securities that in the opinion
of such managing underwriter(s) can be sold without so adversely affecting such
offering, and such number of Registrable Securities and Other Securities shall
be allocated for inclusion as follows:

 

-8-



--------------------------------------------------------------------------------

(i) first, the Registrable Securities for which inclusion in such underwritten
offering was requested by any Investor Party based on the number of Registrable
Securities Beneficially Owned by such Investor Party; and

(ii) second, among any holders of Other Securities, pro rata, based on the
number of Other Securities Beneficially Owned by each such holder of Other
Securities.

SECTION 2.2. Demand Registration.

(a) If the Company is unable to file within 75 days after the Closing, cause to
be effective within 90 days thereafter or thereafter maintain the effectiveness
of a Shelf Registration Statement during the Shelf Effective Period as required
under Section 2.1, the Majority Investor Parties shall have the right, by
delivering a written notice to the Company (a “Demand Notice”), to require the
Company to register under and in accordance with the provisions of the
Securities Act the number of Registrable Securities Beneficially Owned by the
Investor Parties and requested by such Demand Notice to be so registered (a
“Demand Registration”); provided, however, that the Company shall not be
required to effect a Demand Registration pursuant to this Section 2.2(a) after
the Company has effected two (2) Demand Registrations pursuant to this
Section 2.2(a); and provided further, that the Investor Parties shall not be
entitled to deliver to the Company more than two (2) Demand Registrations in any
12-month period and, in any event, a Demand Notice may only be made if the sale
of the Registrable Securities requested to be registered by the Investor Parties
includes at least 5% of the originally issued shares of the Registrable
Securities issued upon conversion of Preferred Stock originally issued to
Investor Parties or is reasonably expected to result in aggregate gross cash
proceeds in excess of $1,000,000 (without regard to any underwriting discount or
commission). A Demand Notice shall also specify the expected method or methods
of disposition of the applicable Registrable Securities. Following receipt of a
Demand Notice, the Company shall use its reasonable efforts to file, as promptly
as reasonably practicable, but not later than 30 days after receipt by the
Company of such Demand Notice, a Registration Statement relating to the offer
and sale of the Registrable Securities requested to be included therein by the
Investor Parties in accordance with the methods of distribution elected by the
Majority Investor Parties (a “Demand Registration Statement”) and shall use its
reasonable efforts to cause such Registration Statement to be declared effective
under the Securities Act as promptly as practicable after the filing thereof.

(b) If any of the Registrable Securities registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter(s) of such underwritten offering advise the Investor
Parties in writing that it is their good faith opinion that the total number or
dollar amount of Registrable Securities proposed to be sold in such offering,
together with any Other Securities proposed to be included by holders thereof
which are entitled to include securities in such Registration Statement, exceeds
the total number or dollar amount of such securities that can be sold without
having an adverse effect on the price, timing or distribution of the Registrable
Securities to be so included together with all such Other Securities, then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities and such Other Securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows:

(i) first, the Registrable Securities for which inclusion in such underwritten
offering was requested by any Investor Party based on the number of Registrable
Securities Beneficially Owned by such Investor Party; and

 

-9-



--------------------------------------------------------------------------------

(ii) second, among any holders of Other Securities, pro rata, based on the
number of Other Securities Beneficially Owned by each such holder of Other
Securities.

(c) In the event of a Demand Registration, the Company shall be required to
maintain the continuous effectiveness of the applicable Registration Statement
for a period of at least 180 days after the effective date thereof or such
shorter period in which all Registrable Securities included in such Registration
Statement have actually been sold.

(d) The Majority Investor Parties shall have the right to notify the Company
that it has determined that the Registration Statement relating to a Demand
Registration be abandoned or withdrawn, in which event the Company shall
promptly abandon or withdraw such Registration Statement. The Company shall not
be required to pay for the expenses of the Investor Parties in connection with
any registration proceeding begun pursuant to Section 2.2(a) that has been
subsequently withdrawn pursuant to this Section 2.2(d) at the request of the
Majority Investor Parties, unless the withdrawal is based upon material adverse
information concerning the Company that the Company had not publicly disclosed
at least two (2) Business Days prior to the Company’s receipt of such Demand
Notice.

(e) With the prior written consent of the Majority Investor Parties (which
consent shall not be unreasonably withheld, conditioned or delayed), the Company
shall be entitled to coordinate any offerings under this Section 2.2 with any
offerings to be effected pursuant to similar agreements with the holders of
Other Securities, including, if practicable, by filing one Registration
Statement for any Registrable Securities being registered pursuant to this
Section 2.2 and all Other Securities.

SECTION 2.3. Piggyback Registration.

(a) At any time after the Closing, if, other than pursuant to Sections 2.1 and
2.2, the Company proposes to file a registration statement under the Securities
Act with respect to an offering by the Company for its own account (other than a
registration statement (a) on Form S-4, Form S-8 or any successor forms thereto,
(b) filed solely in connection with any employee benefit or dividend
reinvestment plan or (c) for the purpose of effecting a rights offering relating
to the Common Stock) or for the account of any of its security holders, the
Company will give to the Investor Parties written notice of such filing at least
fifteen (15) days prior to the anticipated filing date (the “Piggyback Notice”).
The Piggyback Notice shall offer the Investor Parties the opportunity to include
in such registration statement the number of Registrable Securities (for
purposes of this Section 2.3, “Registrable Securities” shall be deemed to mean
solely securities of the same type and class as those proposed to be offered by
the Company for its own account) as it may request (a “Piggyback Registration”).
Subject to Section 2.3(b), the Company shall include in each such Piggyback
Registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within seven (7) days after
notice has been given to the Investor Parties. The Company shall be required to
maintain the effectiveness of the Registration Statement for a Piggyback
Registration for a period of 180 days after the effective date thereof or such
shorter period in which all Registrable Securities included in such Registration
Statement have actually been sold.

(b) If any of the securities to be registered pursuant to the registration
giving rise to the Investor Parties’ rights under this Section 2.3 are to be
sold in an underwritten offering, the Investor Parties shall be permitted to
include all Registrable Securities requested to be included in such registration
in such offering on the same terms and conditions as any other shares of Capital
Stock, if any, of the Company included therein; provided, however, that if such
offering involves a firm commitment underwritten offering and the managing
underwriter(s) of such underwritten offering advise the Investor Parties in
writing that it is their good faith opinion that the total number or dollar
amount of Registrable

 

-10-



--------------------------------------------------------------------------------

Securities proposed to be sold in such offering, together with all Other
Securities that the Company and any other Persons having rights to participate
in such registration intend to include in such offering, exceeds the total
number or dollar amount of such securities that can be sold without having an
adverse effect on the price, timing or distribution of the Registrable
Securities to be so included together with all such Other Securities, then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities and such Other Securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows:

(i) first, all Other Securities being sold by the Company or by any Person
(other than the Investor Parties) exercising a contractual right to demand
registration pursuant to which such registration statement was filed; and

(ii) second, among any other holders of Registrable Securities or Other
Securities requesting such registration, pro rata, based on the aggregate number
of Registrable Securities and Other Securities Beneficially Owned by each such
holder.

(c) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2.3 prior to the effectiveness of the related
Registration Statement and shall have no obligation to register any Registrable
Securities in connection with such registration, except to the extent provided
herein.

(d) Each Investor Party shall have the right to withdraw its request for
inclusion of its Registrable Securities in any Piggyback Registration by giving
written notice to the Company of its request to withdraw at least two
(2) Business Days prior to the planned effective date of the related
Registration Statement. Notwithstanding Section 2.4, the Company shall not be
required to pay for the expenses of any Investor Party in connection with any
registration proceeding begun pursuant to this Section 2.3 from which the
Investor Parties has subsequently withdrawn pursuant to this Section 2.3(d),
unless such Investor Party’s withdrawal is based upon material adverse
information concerning the Company that the Company had not publicly disclosed
at least two (2) Business Days prior to the Company’s delivery of such Piggyback
Notice.

SECTION 2.4. Registration Expenses. In connection with registrations pursuant to
Sections 2.1, 2.2 and 2.3 (including any subsequently abandoned or withdrawn
registration statement), the Company shall pay all of the registration expenses
incurred in connection with the registration thereunder, including, without
limitation, all: (a) registration and filing fees, (b) fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (c) processing, duplicating and printing expenses,
(d) internal expenses of the Company (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), (e) fees and expenses incurred in connection with the
listing of the Registrable Securities, (f) reasonable fees and disbursements of
counsel for the Company, reasonable fees and expenses for independent certified
public accountants retained by the Company (including the expenses of any
comfort letters or costs associated with the delivery by any registered public
accounting firms of a comfort letter or comfort letters requested but not the
cost of any audit other than a year end audit) and reasonable fees and expenses
of one counsel (and applicable local counsel as necessary) for the Investor
Parties and (g) reasonable fees and expenses of any special experts retained by
the Company in connection with such registration. Notwithstanding the foregoing,
the Investor Parties shall be responsible for (i) any underwriting fees,
discounts or commissions, (ii) any commissions of brokers and dealers, and
(iii) capital gains, income and transfer taxes, if any, relating to the sale of
Registrable Securities of the Investor Parties.

 

-11-



--------------------------------------------------------------------------------

SECTION 2.5. Registration Procedures.

(a) In connection with the registration of any Registrable Securities pursuant
to this Agreement:

(i) The Company shall prepare and file with the SEC a Registration Statement
with respect to such Registrable Securities as provided herein, make all
required filings with FINRA and use its reasonable efforts to keep each
Registration Statement continuously effective during the period such
Registration Statement is required to remain effective pursuant to the terms of
this Agreement; upon the occurrence of any event that would cause the
Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Registrable Securities during the period such Registration Statement
is required to remain effective pursuant to the terms of this Agreement, the
Company shall file promptly an appropriate amendment to the Registration
Statement, a supplement to the Prospectus or a report filed with the SEC
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, in the case
of clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), the Company shall use its reasonable efforts to cause
such amendment to be declared effective and the Registration Statement and the
related Prospectus to become usable for their intended purposes as soon as
practicable thereafter.

(ii) The Company shall prepare and file with the SEC such amendments and
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement effective during the periods provided herein.

(iii) The Company shall advise the Investor Parties promptly (which notice
pursuant to clauses (B) through (D) below shall be accompanied by an instruction
to suspend the use of the Prospectus until the Company shall have remedied the
basis for such suspension):

(A) when the Prospectus or any Prospectus supplement or post-effective amendment
is proposed to be or has been filed, and, with respect to the Registration
Statement or any post-effective amendment thereto, when the same has become
effective;

(B) of any request by the SEC or any other Governmental Entity for amendments to
the Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto;

(C) of the issuance by the SEC of any stop order suspending the effectiveness of
the Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Registrable Securities
for offering or sale in any jurisdiction, or the threatening or initiation of
any proceeding for any of the preceding purposes;

(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; or

(E) of the existence of any fact or the happening of any event, during the
period in which a Registration Statement remains effective under the Securities
Act, that makes any statement of a material fact made in such Registration

 

-12-



--------------------------------------------------------------------------------

Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein not misleading.

(iv) The Company shall, unless any Registrable Securities shall be in book-entry
form only, cooperate with the Investor Parties to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends (unless required by applicable
securities Laws), and enable such Registrable Securities to be in such
denominations and registered in such names as the Investor Parties may request
at least two (2) Business Days before any sale of Registrable Securities. In
connection therewith, if reasonably required by the Company’s transfer agent,
the Company shall promptly deliver any authorizations, certificates and
directions required by the transfer agent which authorize and direct the
transfer agent to issue such Registrable Securities without legend upon sale by
the holder of such shares of Registrable Securities under the Registration
Statement.

(v) The Company shall use its reasonable efforts to promptly register or qualify
any Registrable Securities under such other securities or blue sky laws of such
jurisdictions within the United States as any Investor Party reasonably requests
and which may be reasonably necessary or advisable to enable such Investor Party
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such Investor Parties, keep such registrations or
qualifications in effect for so long as the Registration Statement remains in
effect and do any and all other acts and things which may be reasonably
necessary or advisable to enable such Investor Parties to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Investor Parties; provided, however, that the Company will not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Agreement, (B) subject itself to
taxation in any jurisdiction where it would not otherwise be subject to taxation
but for this Agreement or (C) consent to general service of process in any
jurisdiction where it would not otherwise be subject to such service but for
this Agreement.

(vi) The Company shall use its reasonable efforts to promptly cause any
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other Governmental Entity within the United States as may be
necessary to enable the seller or sellers thereof to consummate the disposition
of such Registrable Securities in accordance with the intended methods of
disposition set forth in such Registration Statement.

(vii) The Company shall, in the event that any Investor Party advises the
Company that the Investor Party intends to distribute any Registrable Securities
by means of an underwritten offering, whether pursuant to Sections 2.1, 2.2 or
2.3, enter into an underwriting agreement in customary form, scope and substance
and take all such other actions reasonably requested by such Investor Party or
by the managing underwriter(s), if any, to expedite or facilitate the
underwritten disposition of such Registrable Securities and deliver such
documents and certificates as may be reasonably requested by such Investor
Party, its counsel and the managing underwriter(s), if any.

(b) No Investor Party by acquisition of a Registrable Security shall be entitled
to sell any of such Registrable Securities pursuant to a Registration Statement,
or to receive a Prospectus relating thereto, unless it has furnished the Company
with a Notice and Questionnaire (including the information required to be
included in such Notice and Questionnaire) and the information set forth in the
next sentence. The Company may require the Investor Parties selling Registrable
Securities pursuant to a

 

-13-



--------------------------------------------------------------------------------

Registration Statement to furnish to the Company such information regarding the
Investor Parties and the distribution of such Common Stock as the Company may
from time to time reasonably require for inclusion in such Registration
Statement. The Investor Parties shall promptly furnish to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by the Investor Parties not misleading. Any sale of any
Registrable Securities by such Investor Parties shall constitute a
representation and warranty by such Investor Party that the information relating
to the Investor Party and its plan of distribution is as set forth in the
Prospectus delivered in connection with such disposition, that such Prospectus
does not as of the time of such sale contain any untrue statement of a material
fact relating to or provided by such Investor Party or its plan of distribution
and that such Prospectus does not as of the time of such sale omit to state any
material fact relating to or provided by the Investor Party or its plan of
distribution necessary to make the statements in such Prospectus, in light of
the circumstances under which they were made, not misleading. The Company may
exclude from such Registration Statement the Registrable Securities of any
Investor Party that fails to furnish such information within a reasonable time
after receiving such request. The Company shall not include in any Registration
Statement any information regarding, relating to or referring to such Investor
Party or its plan of distribution without the approval of such Investor Party in
writing.

(c) No Investor Party shall use any free writing prospectus (as defined in Rule
405 under the Securities Act) in connection with the sale of Registrable
Securities without the prior written consent of the Company (which consent shall
not be unreasonably withheld, conditioned or delayed).

SECTION 2.6. Indemnification.

(a) The Company shall indemnify and hold harmless, to the fullest extent
permitted by Law, the Investor Parties, the officers, directors, partners
(limited and general), members, managers, representatives, agents and employees
of the Investor Parties, each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Investor
Parties, each underwriter (including the Investor Parties if they are deemed to
be an underwriter pursuant to any SEC comments or policies), if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter (collectively, the “Investor
Party Indemnitees”), from and against all losses, claims, damages, liabilities
and expenses (collectively, “Losses”) in connection with any sale of Registrable
Securities pursuant to a Registration Statement arising out of or based upon
(i) any violation or alleged violation of the Securities Act or any rule or
regulation promulgated thereunder by the Company or any of its Affiliates,
employees, officers, directors or agents or (ii) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement or
preliminary or final Prospectus relating to the registration of such Registrable
Securities or any amendment or supplement thereto or any document incorporated
by reference therein or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
provided, however, that the Company shall not be liable to such Investor Party
Indemnitee in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (A) an untrue statement or
alleged untrue statement or omission or alleged omission made in such
Registration Statement, including any such preliminary or final Prospectus
contained therein or any such amendments or supplements thereto, or contained in
any free writing prospectus (as such term is defined in Rule 405 under the
Securities Act) prepared by the Company or authorized by it in writing for use
by such Investor Party Indemnitee (or any amendment or supplement thereto), in
reliance upon and in conformity with information regarding such Investor Party
Indemnitee or its plan of distribution or ownership interests which was
furnished in writing to the Company for use in connection with such Registration
Statement, including any such preliminary or final Prospectus contained therein
or any such amendments or supplements thereto, (B) offers or sales effected by
or on behalf of such Investor Party Indemnitee “by means of” (as defined in Rule
159A under the Securities Act) a “free writing prospectus” (as defined in

 

-14-



--------------------------------------------------------------------------------

Rule 405 under the Securities Act) that was not authorized in writing by the
Company or (C) the failure of any Investor Party Indemnitee to deliver or make
available to a purchaser of Registrable Securities a copy of any Registration
Statement, including any preliminary or final Prospectus contained therein or
any amendments or supplements thereto (if the same was required by applicable
Law to be delivered or made available); provided that the Company shall have
delivered to such Investor Party Indemnitee such Registration Statement,
including such preliminary or final Prospectus contained therein and any
amendments or supplements thereto.

(b) In connection with any Registration Statement in which an Investor Party is
participating by registering Registrable Securities, such Investor Party shall
indemnify and hold harmless, to the fullest extent permitted by Law, severally
and not jointly, the Company, the officers, directors, agents, representatives
or other employees of the Company, each Person who controls (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) the
Company, each underwriter, if any, and each Person who controls (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
such underwriter, from and against all Losses, as incurred, arising out of or
based on any untrue or alleged untrue statement of a material fact contained in
any such Registration Statement or preliminary or final Prospectus relating to
the registration of such Registrable Securities or any amendment or supplement
thereto or any document incorporated by reference therein, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, in each case solely to the extent that
such untrue or alleged untrue statement or omission or alleged omission is made
in such Registration Statement or in any preliminary or final Prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405 under the
Securities Act) in reliance upon and in conformity with written information
furnished to the Company by the Investor Parties expressly for inclusion in such
document.

(c) If any Person shall be entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall give prompt notice to the party from which
such indemnity is sought (the “Indemnifying Party”) of any claim or of the
commencement of any Action with respect to which such Indemnified Party seeks
indemnification or contribution pursuant hereto; provided, however, that the
delay or failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any obligation or liability except to the extent that
the Indemnifying Party has been actually prejudiced by such delay or failure.
The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party promptly after the receipt of written notice from
such Indemnified Party of such claim or Action, to assume, at the Indemnifying
Party’s expense, the defense of any such Action, with counsel reasonably
satisfactory to such Indemnified Party; provided, however, that an Indemnified
Party shall have the right to employ separate counsel in any such Action and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay such fees and expenses; (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such Action or fails to employ counsel reasonably satisfactory to
such Indemnified Party, in which case the Indemnified Party shall also have the
right to employ counsel and to assume the defense of such Action or (iii) in the
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and Indemnifying Party may exist in respect of such Action;
provided, further, that the Indemnifying Party shall not, in connection with any
one such Action or separate but substantially similar or related Actions in the
same jurisdiction, arising out of the same general allegations or circumstances,
be liable for the fees and expenses of more than one firm of attorneys (together
with appropriate local counsel) at any time for all of the Indemnified Parties,
or for fees and expenses that are not reasonable. Whether or not such defense is
assumed by the Indemnifying Party, neither the Indemnifying Party nor the
Indemnified Party will be subject to any liability for, or otherwise effect, any
settlement made without the consent of the other (but such consent shall not be
unreasonably withheld, conditioned or delayed).

 

-15-



--------------------------------------------------------------------------------

(d) Neither Party shall settle, compromise, discharge or consent to an entry of
judgment with respect to a claim or liability subject to indemnification under
this Section 2.6 without the other Parties’ prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed); provided that the
Indemnifying Party may agree without the prior written consent of the
Indemnified Party to any settlement, compromise, discharge or consent to an
entry of judgment, in each case that relates only to money damages and by its
terms obligates the Indemnifying Party to pay the full amount of the liability
in connection with such claim and which unconditionally releases the Indemnified
Party from all liability in connection with such claim.

(e) If the indemnification provided for in this Section 2.6 is unavailable to
hold harmless each of the Indemnified Parties against any losses, claims,
damages, liabilities and expenses to which such parties may become subject under
the Securities Act, then the Indemnifying Party shall, in lieu of indemnifying
each party entitled to indemnification hereunder, contribute to the amount paid
or payable by such party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and such Indemnified
Parties on the other in connection with the statements or omissions or alleged
statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses. The relative fault of such parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact, or omission or alleged omission to state a
material fact, relates to information supplied by or concerning the Indemnifying
Party on the one hand, or by such Indemnified Party on the other, and such
party’s relative intent, knowledge, access to information and opportunity to
have corrected or prevented such statement or omission. No Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) shall be
entitled to contribution from any Person that is not guilty of such fraudulent
misrepresentation.

SECTION 2.7. Miscellaneous.

(a) With a view to making available the benefits of certain rules and
regulations of the SEC which may at any time permit the sale of the Registrable
Securities to the public without registration, the Company agrees, so long as
there are outstanding Registrable Securities, to use its reasonable efforts to:

(i) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act or any similar or analogous
rule promulgated under the Securities Act, at all times after the effective date
of this Agreement;

(ii) file with the SEC in a timely manner all reports and other documents as the
SEC may prescribe under the Exchange Act at any time while the Company is
subject to such reporting requirements of the Exchange Act; and

(iii) furnish to the Investor Parties upon a reasonable request a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 and of the Securities Act and of the Exchange Act; a copy of the most
recent annual or quarterly report of the Company; and such other reports and
documents as any Investor Party may reasonably request in availing itself of any
rule or regulation of the SEC allowing it to sell any such Registrable
Securities without registration.

(b) Subject to the provisions hereof, in the event the Company proposes to enter
into an underwritten public offering, the Investor Parties shall enter into a
customary agreement with the managing underwriters not to effect any sale or
distribution of equity securities of the Company, or any securities convertible,
exchangeable or exercisable for or into such securities, during the period
beginning

 

-16-



--------------------------------------------------------------------------------

up to two (2) days prior to the date of such offering and extending for up to 90
days following the effective date of such offering if so requested by the
Company and the underwriters. The Company may impose stop-transfer restrictions
with respect to the securities subject to the foregoing restriction until the
end of the required stand-off period and shall lift such stop-transfer
restrictions immediately upon the end of such period.

ARTICLE III

OTHER RIGHTS

SECTION 3.1. Information Rights. So long as the Investor Parties own in the
aggregate, a number of shares of Common Stock and Preferred Stock which together
represent at least five percent (5%) of the total number of shares of Common
Stock issued and outstanding and issuable upon conversion of the Preferred Stock
(with each share of Preferred Stock deemed to represent the number of shares of
Common Stock issuable upon conversion of such share of Preferred Stock at such
time of determination without giving effect to the Conversion Cap and the
Conversion Restriction), the Company shall provide the Investor Parties with
(i) as soon as available, but within 30 days after the end of each fiscal month,
consolidated unaudited financial statements of the Company and its Subsidiaries
consisting of an unaudited income statement for such quarter, statement of cash
flows for such quarter and balance sheet as of the end of such quarter and, in
each case, prepared in accordance with GAAP; (ii) as soon as available, but in
any event within forty-five (45) days after the end of each of the first three
quarters of each fiscal year of the Company, consolidated unaudited financial
statements of the Company and its Subsidiaries consisting of an unaudited income
statement for such quarter, statement of cash flows for such quarter and balance
sheet as of the end of such quarter and, in each case, prepared in accordance
with GAAP; (iii) as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Company, consolidated audited financial
statements of the Company and its Subsidiaries consisting of an audited income
statement for such fiscal year, statement of cash flows for such fiscal year and
balance sheet as of the end of such fiscal year and, in each case, prepared in
accordance with GAAP; (iv) a copy of the financial plan of the Company and its
Subsidiaries in the form approved by the Board prior to the beginning of each
fiscal year and any Board-approved revisions thereof, and (v) such other
financial information the Investor Parties may reasonably request; provided that
any documents or other information that is filed with the SEC need not be
separately provided by the Company to the Investor Parties.

SECTION 3.2. Preemptive Rights. If at any time the Company proposes to grant,
issue or sell any Equity Securities (in each case, other than any Permitted
Issuances) to any Person (the “Purchase Rights”) then it shall give the Investor
Parties written notice of its intention to do so, describing the Equity
Securities and the price and the terms and conditions upon which the Company
proposes to issue the same. Each Investor Party shall be entitled to acquire,
upon the terms applicable to such Purchase Rights, its Pro Rata Share of the
Equity Securities proposed to be granted, issued or sold by the Company
triggering the Purchase Rights. Each Investor Party shall have thirty (30) days
from the giving of such notice to agree to purchase its Pro Rata Share of the
Equity Securities for the price and upon the terms and conditions specified in
the notice by giving written notice to the Company and stating therein the
quantity of such Equity Securities to be purchased. If not all of the Investor
Parties elect to purchase their Pro Rata Share of the Equity Securities subject
to the Purchase Rights, then the Company shall promptly notify in writing the
Investor Parties who have elected to purchase their full Pro Rata Share of such
Equity Securities and shall offer such Investor Parties the right to acquire
such unsubscribed shares on a pro rata basis (based on Pro Rata Shares). The
Investor Parties shall have fifteen (15) days after receipt of such notice to
notify the Company of their election to purchase all or a portion thereof of the
unsubscribed shares. If the Investor Parties have, in the aggregate elected to
purchase more than the number of unsubscribed shares being offered in such
notice, then the unsubscribed shares shall be allocated according to each
Investor Party’s Pro Rata Share up to the number of unsubscribed shares set
forth in the

 

-17-



--------------------------------------------------------------------------------

notice to the Investor Parties. If the Investor Parties fail to exercise in full
its Purchase Rights, the Company shall have ninety (90) days thereafter to sell
the Equity Securities in respect of which the purchasers’ rights were not
exercised, at a price and upon terms and conditions no more favorable to the
purchasers thereof than specified in the Company’s notice to the Investor
Parties pursuant to this Section 3.2. If the Company has not sold such Equity
Securities within such ninety (90) days, the Company shall not thereafter issue
or sell any Equity Securities (other than Permitted Issuances) without first
again complying with this Section 3.2.

SECTION 3.3. Investor Directors.

(a) Investor Party Nomination. From time to time and at any time after the date
on which the Majority Investor Parties no longer hold a right to elect any
Preferred Directors (as defined in the Certificate of Designation) pursuant to
Section 10(b) of the Certificate of Designation and no such Preferred Director
serves on the Board, for so long as the Ownership Percentage (calculated as
described below) of the Investor Parties equals or exceeds five percent (5%),
the Majority Investor Parties shall be entitled to nominate that number of
directors to the Board (each, an “Investor Director”) equal to the product of:
(i) the Ownership Percentage, and (ii) the total number of directors on the
Board, including the number of Investor Directors appointed or appointable to
the Board; provided that if such product is not a whole number, then the number
of Investor Directors shall be the next whole number larger than such product
(e.g., if such product is 1.11 or 1.51, then the number of Investor Directors
shall be two); provided, further that the number of Investor Directors shall not
exceed two at any time. For purposes of this Section 3.3(a), “Ownership
Percentage” of the Investor Parties shall mean, at any time of determination,
the percentage equal to (i) the number of shares of Common Stock issued and
outstanding and issuable upon conversion of the Preferred Stock (with each share
of Preferred Stock deemed to represent the number of shares of Common Stock
issuable upon conversion of such share of Preferred Stock at such time of
determination (without regard to any restrictions on conversion)) that the
Investor Parties Beneficially Own, divided by (ii) the total number of shares of
Common Stock issued and outstanding and issuable upon conversion of the
Preferred Stock (with each share of Preferred Stock deemed to represent the
number of shares of Common Stock issuable upon conversion of such share of
Preferred Stock at such time of determination (without regard to any
restrictions on conversion)).

(b) Company Nomination. In accordance with the provisions of Section 3.3(a), at
each meeting of the Company’s stockholders at which the election of directors is
to be considered, the Company shall nominate the Investor Director(s) designated
by the Majority Investor Parties for election to the Board by the holders of
Voting Stock and solicit proxies from the Company’s stockholders in favor of the
election of the Investor Directors). The Company shall use reasonable best
efforts to cause each Investor Director to be elected to the Board (including
voting all unrestricted proxies in favor of the election of such the Investor
Director and including recommending approval of such the Investor Director’s
appointment to the Board) and shall not take any action designed to diminish the
prospects of such the Investor Director(s) of being elected to the Board.

(c) Removal. Each Investor Director appointed pursuant to this Section 3.3 shall
continue to hold office until the next annual meeting of the stockholders of the
Company and until his or her successor is elected and qualified in accordance
with this Section 3.3 and the Bylaws, unless such Investor Director is earlier
removed from office by the affirmative vote of the Majority Investor Parties or
at such time as such Investor Director’s death, resignation, retirement or
disqualification. The Company shall use all reasonable best efforts to ensure
that any Investor Director is removed only if so directed in writing by the
Majority Investor Parties, unless otherwise required by this Section 3.3 or
applicable law.

 

-18-



--------------------------------------------------------------------------------

(d) Vacancies. In the event of a vacancy on the Board resulting from the death,
disqualification, resignation, retirement or termination of the term of office
of an the Investor Director, the Company shall use reasonable best efforts to
cause the Board to fill such vacancy or new directorship with a representative
designated by the Majority Investor Parties as provided hereunder, in either
case, to serve until the next annual or special meeting of the stockholders (and
at such meeting, such representative, or another representative designated by
such holders, will be nominated to be elected to the Board in the manner set
forth in Section 2.9). If the Majority Investor Parties fail or decline to fill
the vacancy, then the directorship shall remain open until such time as the
Majority Investor Parties elect to fill it with a representative designated
hereunder.

SECTION 3.4. Director Provisions.

(a) Fees and Expenses. Each Designated Director shall be entitled to
reimbursement of expenses incurred in such capacities on the same basis as the
Company provides such reimbursement to the other non-management members of its
Board.

(b) Committees; Subsidiary Boards. At the request of the Majority Investor
Parties, the Company shall use its reasonable best efforts to cause the
Designated Directors to have proportional representation (relative to their
percentage on the whole Board, but in no event less than one representative) on
each committee of the Board, so long as consistent with the independence and
other applicable requirements of the principal trading market of the Company’s
Common Stock or under applicable law. At the request of the Majority Investor
Parties, the Company shall use its reasonable best efforts to cause the
Designated Directors to have proportional representation (relative to their
percentage on the whole Board, but in no event less than one representative) on
the boards (or equivalent governing body) and committees of each Subsidiary of
the Company.

SECTION 3.5. Consent Rights. For so long as the Investor Parties own in the
aggregate, a number of shares of Common Stock and Preferred Stock which together
represent at least ten percent (10%) of the total number of shares of Common
Stock issued and outstanding and issuable upon conversion of the Preferred Stock
(with each share of Preferred Stock deemed to represent the number of shares of
Common Stock such share of Preferred Stock issuable upon conversion of such
share of Preferred Stock at such time of determination (without regard to any
restrictions on conversion)), the Company will not, without first obtaining the
written consent or affirmative vote of the Majority Investor Parties, take any
of the following actions: (i) liquidate, dissolve or wind-up the Company
(whether voluntary or involuntary), (ii) amend, modify, supplement or repeal any
provision of the Certificate of Incorporation or Bylaws that would have a
material adverse effect on any right, preference, privilege or voting power of
the Series A Preferred Shares or the holders thereof (provided, that for the
avoidance of doubt, any amendment, modification, supplement or repeal any
provision of the Certificate of Incorporation or Bylaws that would have the
effect of limiting, restricting, delaying or prohibiting any rights of the
Investor Parties, including modification of the nomination rights set forth in
Section 3.3, shall constitute a material adverse effect on the rights,
preferences, privileges and voting power of the Series A Preferred Shares or the
holders thereof), (iii) change the size of the Board; (iv) enter into, amend,
modify or supplement any agreement, transaction, commitment or arrangement with
any Related Party, except for customary employment arrangements and benefit
programs; or (v) agree to take any of the foregoing actions.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1. Amendment and Modification. No term of this Agreement may be
amended or modified without the prior written consent of each Party. No
provision of this Agreement may be waived except in a writing executed and
delivered by the Party against whom such waiver is sought to be enforced. Any
amendment or waiver effected in accordance with this Section 4.1 shall be
binding upon the Investor Parties and the Company.

 

-19-



--------------------------------------------------------------------------------

SECTION 4.2. Successors and Assigns; Binding Effect. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investors and
their respective successors and assigns. This Agreement may not be assigned by
any Party hereto without the prior written consent of the Company and the
Majority Investor Parties, except that any Investor Party may transfer or
assign, in whole or from time to time in part, to one or more Persons the
Preferred Stock or any Common Stock issued on conversion thereof; provided that
(a) such Investor Party complies with all laws applicable thereto and provides
written notice of assignment to the Company promptly after such assignment is
effected and (b) the transferee agrees in writing to be bound by this Agreement
as if it were a party hereto and an Investor hereunder. For the avoidance of
doubt, the rights set forth herein applicable to Investor and/or any Investor
Party shall inure to any transferee of an Investor Party.

SECTION 4.3. Severability. If any provision of this Agreement or the application
of any such provision to any Person or circumstance shall be declared by any
court of competent jurisdiction to be invalid, illegal, void or unenforceable in
any respect, all other provisions of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid, illegal, void or unenforceable, shall nevertheless remain in full
force and effect and will in no way be affected, impaired or invalidated
thereby. Upon such determination that any provision, or the application of any
such provision, is invalid, illegal, void or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
Law in an acceptable manner.

SECTION 4.4. Notices and Addresses. Unless otherwise provided, any notice or
request required or permitted to be delivered under this Agreement shall be
given in writing and shall be deemed effectively given as hereinafter described
(a) if given by personal delivery, upon actual delivery, (b) if given by
facsimile, upon receipt of confirmation of a completed transmittal, (c) if given
by mail, upon the earlier of (i) actual receipt of such notice by the intended
recipient or (ii) three (3) Business Days after such notice is deposited in
first class mail, postage prepaid, and (d) if by an internationally recognized
overnight air courier, one (1) Business Day after delivery to such carrier. All
notices shall be addressed to the Party to be notified at the address as
follows, or at such other address as such Party may designate by ten (10) days’
advance written notice to the other Party:

If to the Company:

RTI Surgical, Inc.

11621 Research Circle

Alachua, FL 32615

Attention: Board of Directors

Facsimile: 386-418-0342

With a copy to (which shall not constitute notice to the Company):

Fulbright & Jaworski LLP

666 Fifth Avenue

New York, NY 10103

Attention: Warren J. Nimetz

Facsimile: (212) 318-3400

 

-20-



--------------------------------------------------------------------------------

If to the Investor Parties:

WSHP Biologics Holdings, LLC

c/o Water Street Healthcare Partners

333 West Wacker Drive, Suite 2800

Chicago, Illinois 60606

Attention: Ned H. Villers

Facsimile: 312-506-2901

With a copy to (which shall not constitute notice to the Investor Parties):

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention:

  Ted H. Zook, P.C.   James S. Rowe   Martin A. DiLoreto, Jr., P.C.

Facsimile:

  (312) 862-2200

SECTION 4.5. Governing Law; CONSENT TO JURISDICTION. This Agreement and any
Action or dispute arising under or related in any way to this Agreement, the
relationship of the Parties, the transactions leading to this Agreement or
contemplated hereby and/or the interpretation and enforcement of the rights and
duties of the Parties hereunder or related in any way to the foregoing, shall be
governed by and construed in accordance with the internal, substantive Laws of
the State of Delaware applicable to agreements entered into and to be performed
solely within such state without giving effect to the principles of conflict of
Laws thereof. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES THAT
JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING ANY SUIT, ACTION OR
PROCEEDING SEEKING EQUITABLE RELIEF) SHALL PROPERLY AND EXCLUSIVELY LIE IN THE
COURT OF CHANCERY OF THE STATE OF DELAWARE (THE “COURT OF CHANCERY”) OR, TO THE
EXTENT THE COURT OF CHANCERY DOES NOT HAVE SUBJECT MATTER JURISDICTION, THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE AND THE APPELLATE
COURTS HAVING JURISDICTION OF APPEALS IN SUCH COURTS (THE “DELAWARE FEDERAL
COURT”) OR, TO THE EXTENT NEITHER THE COURT OF CHANCERY NOR THE DELAWARE FEDERAL
COURT HAS SUBJECT MATTER JURISDICTION, THE SUPERIOR COURT OF THE STATE OF
DELAWARE (COLLECTIVELY, THE “CHOSEN COURTS”). EACH PARTY HERETO FURTHER AGREES
NOT TO BRING ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE
CHOSEN COURTS PURSUANT TO THE FOREGOING SENTENCE (OTHER THAN UPON APPEAL). BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE CHOSEN COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY WITH
RESPECT TO SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES HERETO IRREVOCABLY AGREE
THAT VENUE WOULD BE PROPER IN EACH OF THE CHOSEN COURTS, AND HEREBY WAIVE ANY
OBJECTION THAT ANY SUCH CHOSEN COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR
THE RESOLUTION OF SUCH SUIT, ACTION OR PROCEEDING.

SECTION 4.6. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE)

 

-21-



--------------------------------------------------------------------------------

INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT
OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN
INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 4.6 CONSTITUTES A
MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO
THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 4.6 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

SECTION 4.7. Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect.

SECTION 4.8. Counterparts; Electronic Delivery. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
and any signed agreement or instrument entered into in connection with this
Agreement, and any amendments hereto or thereto, to the extent delivered by
means of a telecopy machine or electronic mail (any such delivery, an
“Electronic Delivery”), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise (a) the use of Electronic Delivery to
deliver a signature or (b) the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery, as a defense to the formation of a contract, and each such party
forever waives any such defense, except to the extent such defense related to
lack of authenticity.

SECTION 4.9. Further Assurances. Each Party shall cooperate and take such action
as may be reasonably requested by another Party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

SECTION 4.10. Remedies. Each Party hereby acknowledges and agrees that the
failure of the other Party to perform its respective agreements and covenants
hereunder, including any failure to take all actions as are necessary by such
Party to consummate the transactions contemplated hereby (to the extent required
to be taken by such Party under this Agreement), will cause irreparable injury
to the other Party, for which damages, even if available, will not be an
adequate remedy. Accordingly, each Party hereby agrees that any other Party may
seek the issuance of equitable relief by any court of competent jurisdiction to
compel performance of such Party’s obligations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

RTI SURGICAL, INC. By:       /s/ Robert P. Jordheim   Name:   Robert P. Jordheim
  Title:   EVP & CFO

 

WSHP BIOLOGICS HOLDINGS, LLC By:       /s/ Jeffrey Holway   Name:   Jeffrey
Holway   Title:   Authorized Signatory

Signature Page to the Investor Parties Rights Agreement